Exhibit 10.22
 
Bank of America Logo [boalogo.jpg]
 
 
AMENDMENT NO. 3 TO LOAN DOCUMENTS
 
This Amendment No. 3 to Loan Documents (this "Amendment") dated as of April 10,
2010, Is by and among BANK OF AMERICA, N.A. (the "Bank") and WPCS INTERNATIONAL
INCORPORATED, a Delaware corporation (WPCS"), WPCS INTERNATIONAL SARASOTA, INC.
(formerly SOUTHEASTERN COMMUNICATION SERVICES INC.), a Florida corporation
("Sarasota"), WPCS INTERNATIONAL – ST. LOUIS, INC. (formerly HEINZ CORPORATION),
a Missouri corporation ("St. Louis"), WPCS INTERNATIONAL –  LAKEWOOD, INC.
(formerly QUALITY COMMUNICATIONS & ALARM CO, INC.), a New Jersey corporation
("Lakewood” WPCS INTERNATIONAL – SUISUN CITY, INC. (formerly WALKER COMM INC., a
California corporation ("Suisun"), WPCS INTERNATIONAL – HARTFORD, INC. (formerly
NEW ENGLAND COMMUNICATIONS SYSTEMS, INC.), a Connecticut corporation
("Hartford"), WPCS INTERNATIONAL –SEATTLE, INC, (formerly MAJOR ELECTRIC INC), a
Washington corporation ("Seattle"), WPCS INTERNATIONAL – TRENTON, INC. (formerly
VOACOLO ELECTRIC INC.), a New Jersey corporation ("Trenton"), and WPCS
INTERNATIONAL PORTLAND, INC., an Oregon corporation ("Portland" and together
with WPCS, Sarasota, Lakewood, St Louis, Suisun, Hartford, Seattle, and Trenton,
the "Borrowers and each individually a "Borrower").
 
RECITALS
 
A.    The Bank and the Existing Borrowers entered into a certain Loan Agreement
dated as of April 10, 2007, as amended on March 21, 2008, August 7, 2008 and
June 30, 2009 (as amended, the "Loan Agreement").
 
B.     The Bank and the Borrowers desire to amend the Loan Agreement and the
other loan documents executed In connection therewith (the "Loan Documents") to
extend the term of the Loan Agreement and to provide for amended financing
rates.
 
AGREEMENT
 
1.      Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Loan Agreement.
 
2.      Amendments:
 
 
(a)   
Section 1.2 of the Loan Agreement Is hereby amended to extend the Facility
Termination Data from April 10, 2010 to April 10, 2013.

 
(b)   
Section 1.4(a) of the Loan Agreement is hereby amended as follows:

 
"(a)  
The interest rate Is a rate per year equal to the Bank's Prime Rate plus zero
percentage point(s)."

 
(c)   
Section 1.5(a) of the Loan Agreement is hereby amended as follows:

 
"(a)   
The LIBOR Rate plus two hundred seventy-five basis point(s)."

 
(d)   
Section 3.1(a) of the Loan Agreement Is amended as follows;

 
"(a)  
Unused Commitment Fee. The Borrowers agree to pay a fee on any difference
between the Facility Commitment and the amount of credit it actually uses,
determined by the average of the daily amount of credit outstanding during the
specified period, The fee will be calculated at 0.375% per year. The calculation
of credit outstanding shall Include the undrawn amount of letters of credit.

 
 
Page 1

--------------------------------------------------------------------------------

 
 
Of this fee, 0.09376% is due on April SO, 2010, and on each subsequent July 31,
October 31, January 31 and April 30 until the expiration of the availability
period."
 
3.      Representations and Warranties. When each Borrower signs this Amendment,
such Borrower represents and warrants to the Bank that: (a) there is no event
which is, or with notice or lapse of time or both would be, a default under the
Loan Agreement or the other Loan Documents except those events, If any, that
have been disclosed in writing to the Bank or waived in writing by the Bank; (b)
the representations and warranties In the Loan Agreement and the other Loan
Documents are true as of the date of this Amendment as if made on the date of
this Amendment; (c) this Amendment does not conflict with any law, agreement, or
obligation by which such Borrower is bound; (d) this Amendment is within such
Borrower's powers, has been duly authorized, and does not conflict with any of
such Borrower's organizational documents and such Borrower's organizational
documents have not been changed from those previously delivered to the Bank; and
(a) this Amendment , the Loan Agreement and the other Loan Documents are the
legal, valid and binding obligations of such Borrower.
 
4.     Conditions Precedent. This Amendment will be effective when the Bank
receives the following items, in form and content acceptable to the Bank:
 
(a)   
This Amendment duly executed by each of the Borrowers; and

 
(b)  
Payment of a commitment fee of $25,000 and payment of all outstanding legal
fees,

 
5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Loan Agreement and the other Loan Documents shall remain
in full force and effect.
 
6.     Release. In consideration of the Bank's agreement to enter into this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower on behalf of itself
and all persons or entities claiming by, through, or under it (collectively, the
"Releasors") do hereby unconditionally remise, release and forever discharge the
Bank, its parent, subsidiaries, affiliated companies, past and present
stockholders, partners, officers, directors, employees, agents, attorneys,
divisions, participants, predecessors, successors and assigns (the "Releasees")
from any and all manner of actions, causes of action, suite, claims,
counterclaims, crossclaims, defenses and demands whatsoever, arising from any
and all debts, demands, proceedings, agreements, contracts, Judgments, damages,
accounts, reckonings, executions, controversies, claims, liabilities, and facts
whatsoever, whether contingent or fixed, liquidated or unliquidated, at law or
at equity, if any, which the Releasors ever had, now have, and/or hereafter, may
have against the Reteasees, for or by reason of any cause, matter or thing
whatsoever, which claims or matters relate or pertain to, whether directly or
indirectly, this Amendment or any aspect of the foregoing, This provision shall
survive termination of this Amendment,
 
7.     Counterparts. This Amendment may be executed In counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same Instrument,
 
8.     FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
 
The parties have executed this Amendment as of the date stated at the beginning
of this Amendment, Intending to be legally bound.
 

 
BANK
         
BANK OF AMERICA, N.A.
         
By:
/s/ 
                           
BORROWER(S):
         
WPCS INTERNATIONAL - SARASOTA, INC.
           
By:
/s/ Joseph A. Heater
     
Joseph A. Heater
     
Chief Financial Officer
         




 
WPCS INTERNATIONAL - ST. LOUIS, INC.
           
By:
/s/ Joseph A. Heater
     
Joseph A. Heater
     
Chief Financial Officer
         




 
WPCS INTERNATIONAL - LAKEWOOD, INC.
           
By:
/s/ Joseph A. Heater
     
Joseph A. Heater
     
Chief Financial Officer
         



 


 
Page 3

--------------------------------------------------------------------------------

 
 


 
WPCS INTERNATIONAL - SUISUN CITY, INC.
           
By:
/s/ Joseph A. Heater
     
Joseph A. Heater
     
Chief Financial Officer
         

 

 
WPCS INTERNATIONAL - HARTFORD, INC.
           
By:
/s/ Joseph A. Heater
     
Joseph A. Heater
     
Chief Financial Officer
         

 

 
WPCS INTERNATIONAL - TRENTON, INC.
           
By:
/s/ Joseph A. Heater
     
Joseph A. Heater
     
Chief Financial Officer
         

 
 

 
WPCS INTERNATIONAL - PORTLAND, INC.
           
By:
/s/ Joseph A. Heater
     
Joseph A. Heater
     
Chief Financial Officer
       
 

 
Page 4